82 So.3d 825 (2011)
Arthur L. SIMS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-3274.
District Court of Appeal of Florida, Fourth District.
March 23, 2011.
Carey Haughwout, Public Defender, and Gary Lee Caldwell, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Diane F. Medley, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 2009 WL 6841780.
PER CURIAM.
Appellant, Arthur Sims, argues that his trial counsel was ineffective in two respects and that the trial court erred in imposing a public defender fee without advising Sims of his right to contest the amount. We affirm Sims's conviction in this direct appeal because his arguments that his counsel was ineffective are not apparent on the face of the record. See Aversano v. State, 966 So.2d 493, 494-95 (Fla. 4th DCA 2007). We do, however, strike the public defender fee and remand for a hearing for Sims to contest the amount of the public defender fee. See Johnson v. State, 944 So.2d 474, 477 (Fla. 4th DCA 2006) (holding that failure to advise defendant of his right to contest a public defender fee pursuant to Florida Rule of Criminal Procedure 3.720 requires that fee "must be stricken, without prejudice to being reimposed on remand after the proper procedure is followed"). The state concedes the error.
Affirmed in part; remanded in part.
POLEN, HAZOURI and CIKLIN, JJ., concur.